ICJ_116_ArmedActivities_COD_UGA_2016-04-11_ORD_01_NA_00_EN.txt.                              COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                             ACTIVITÉS ARMÉES
                        SUR LE TERRITOIRE DU CONGO
                   (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)


                             ORDONNANCE DU 11 AVRIL 2016




                                    2016
                             INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                            ARMED ACTIVITIES
                     ON THE TERRITORY OF THE CONGO
                    (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)


                                ORDER OF 11 APRIL 2016




6 CIJ1095.indb 1                                                   14/02/17 09:58

                                           Mode officiel de citation :
                                  Activités armées sur le territoire du Congo
                               (République démocratique du Congo c. Ouganda),
                            ordonnance du 11 avril 2016, C.I.J. Recueil 2016, p. 222




                                               Official citation :
                                Armed Activities on the Territory of the Congo
                               (Democratic Republic of the Congo v. Uganda),
                              Order of 11 April 2016, I.C.J. Reports 2016, p. 222




                                                                               1095
                                                                No de vente:
                   ISSN 0074-4441                               Sales number
                   ISBN 978-92-1-157290-2




6 CIJ1095.indb 2                                                                       14/02/17 09:58

                                                         11 AVRIL 2016

                                                      ORDONNANCE




                                 ACTIVITÉS ARMÉES
                            SUR LE TERRITOIRE DU CONGO
                   (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)




                                  ARMED ACTIVITIES
                           ON THE TERRITORY OF THE CONGO
                    (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)




                                                      11 APRIL 2016

                                                           ORDER




6 CIJ1095.indb 3                                                         14/02/17 09:58

                                                                                       222



                                INTERNATIONAL COURT OF JUSTICE

                                                 YEAR 2016
                                                                                                 2016
                                                11 April 2016                                  11 April
                                                                                              General List
                                                                                               No. 116
                                ARMED ACTIVITIES
                         ON THE TERRITORY OF THE CONGO
                      (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)




                                                  ORDER


                 Present: President Abraham; Vice‑President Yusuf; Judges Owada,
                          Tomka, Bennouna, Cançado Trindade, Greenwood, Xue,
                          Donoghue, Gaja, Sebutinde, Bhandari, Robinson,
                          Gevorgian; Registrar Couvreur.



                     The International Court of Justice,
                    Composed as above,
                    After deliberation,
                    Having regard to Article 48 of the Statute of the Court and to Arti-
                 cle 44, paragraph 3, of the Rules of Court,
                    Having regard to the Order of 1 July 2015, whereby the Court fixed
                 6 January 2016 as the time‑limit for the filing, by the Democratic Repub-
                 lic of the Congo, of a Memorial on the reparations which it considers to
                 be owed to it by the Republic of Uganda, and for the filing, by the Repub-
                 lic of Uganda, of a Memorial on the reparations which it considers to be
                 owed to it by the Democratic Republic of the Congo,
                    Having regard to the Order of 10 December 2015, whereby the Presi-
                 dent of the Court extended to 28 April 2016 the time‑limit for the filing,
                 by the Democratic Republic of the Congo, of a Memorial on the repara-
                 tions which it considers to be owed to it by the Republic of Uganda, and
                 for the filing, by the Republic of Uganda, of a Memorial on the repara-


                                                                                         4




6 CIJ1095.indb 221                                                                                  14/02/17 09:58

                                     armed activities (order 11 IV 16)                    223

                 tions which it considers to be owed to it by the Democratic Republic of
                 the Congo;
                    Whereas, by a letter dated 31 March 2016 and received in the Registry
                 on the same day, the Congolese Minister of Justice and Human Rights
                 and Keeper of the Seals asked the Court, for the reasons given in that
                 letter, for an additional time‑limit of ten months for the filing of his Gov-
                 ernment’s Memorial;
                    Whereas, by a letter dated 6 April 2016 and received in the Registry on
                 the same day, the Agent of the Republic of Uganda indicated, inter alia,
                 that his Government was prepared to agree to a three-month extension of
                 the time-limit for the filing of the Memorial of the Democratic Republic
                 of the Congo on reparations;
                    Taking into account the views of the Parties,
                   Extends to 28 September 2016 the time‑limit for the filing, by the Dem-
                 ocratic Republic of the Congo, of a Memorial on the reparations which it
                 considers to be owed to it by the Republic of Uganda, and for the filing,
                 by the Republic of Uganda, of a Memorial on the reparations which it
                 considers to be owed to it by the Democratic Republic of the Congo; and
                 
                     Reserves the subsequent procedure for further decision.

                   Done in French and in English, the French text being authoritative, at
                 the Peace Palace, The Hague, this eleventh day of April, two thousand
                 and sixteen, in three copies, one of which will be placed in the archives of
                 the Court and the others transmitted to the Government of the Demo-
                 cratic Republic of the Congo and the Government of the Republic of
                 Uganda, respectively.

                                                             (Signed) Ronny Abraham,
                                                                        President.
                                                            (Signed) Philippe Couvreur,
                                                                          Registrar.




                   Judge Cançado Trindade appends a declaration to the Order of the
                 Court.

                                                                        (Initialled) R.A.
                                                                        (Initialled) Ph.C.




                                                                                             5




6 CIJ1095.indb 223                                                                               14/02/17 09:58

